Exhibit FLAGSTONE ANNOUNCES SHARE REPURCHASE FACILITY TO ENHANCE SHAREHOLDER VALUE HAMILTON, Bermuda(BUSINESS WIRE) – September 22, 2008 – Flagstone Reinsurance Holdings Limited (NYSE: FSR) announced today that its Board of Directors has approved the potential repurchase of company stock, underscoring its commitment to optimize shareholder value. Chairman Mark Byrne commented: “Recent volatile markets have created moments when the repurchase of our shares would have been an excellent use of capital. This facility will allow us to take advantage of such opportunities should they recur.” Based on the positive long-term outlook for the business, Flagstone has authorized management to purchase up to 5 million shares.The repurchase program intends to buy back shares from time to time in open market transactions in accordance with applicable federal securities laws.The timing, price, and amount of repurchase transactions will be determined by the company’s management within limits imposed by the Board based on their evaluation of market conditions, share price and other factors. About Flagstone Reinsurance Holdings Limited Flagstone Reinsurance Holdings Limited, through its operating subsidiaries, is a global reinsurance and insurance company that employs a focused, technical approach to the Property, Property Catastrophe, and Specialty reinsurance and insurance businesses.Flagstone Réassurance Suisse SA has an "A-" financial strength rating from both A.M. Best and Fitch Ratings, and an "A3" rating from Moody's Investors Service. Cautionary Statement Regarding Forward-Looking Statements This report may contain, and the Company may from time to time make, written or oral “forward-looking statements”within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
